The opinion of the court was delivered by
Nicholls3 C. J.
In the years 1880, 1881 and 1882, the assessor of East Carroll parish assessed together, in the name of Samuel H. Lambden, a large body of lands separately described by numbers of township, range, sections and subdivisions of sections, at a valuation in block for all the lands, the same aggregating some nineteen hundred or more acres.
During the same years the assessor also assessed in similar manner *324a large body of land aggregating two thousand and seventy-three acres in the name of Charles Byrnes.
In April, 1883, the tax collector of East Oarroll advertised these lands for sale for delinquent taxes. The advertisements followed the assessments. At the sale made under the advertisements both bodies of land (each sold in block) were adjudicated to the State as the last and highest bidder.
The State subsequently transferred these lands to the defendant' the Fifth Louisiana Levee District.
On the 16th of May, 1892, plaintiffs instituted the present suit, in which they allege themselves to be the owners of certain described property included in the two sales referred to, by purchase from their former owners, Samuel H. Lambden and Charles Byrnes. In their petition they refer to and attack the sales of the said properties to the State as being nullities and a cloud upon their title. They pray for judgment annulling and setting aside any claim or title of the Fifth Louisiana Levee District to the lands described in their petition and quieting them in their own title to the same.
The attack upon both sales is substantially the same, varying only as to names of parties and description of lands.
They aver that no valid assessment of these lands was made. That only a small portion of the lands described in the assessments belonged to the parties in whose names they were assessed; that the greater portion belonged to other parties; that the portion belonging actually to the parties named was blended and confused with property of other persons, and charged with taxes not due by it. That a portion of the lands assessed to Lambden was situated in West and not in East Oarroll, and a portion of the lands described was at a distance of many miles away and entirely separate from the other portion.
They aver that there was a large discrepancy in the lands assessed in the name of Byrnes, between the acreage set out in the tax rolls and the true acreage indicated by the description, and that the amount of taxes for which the property was sold being calculated upon an erroneous acreage was largely in excess of what was due by the 1020 acres of Byrnes land which was really included in the tax collector’s deed.
That the lands were illegally sold confusedly with property belonging to other people and for taxes due for such other lands. *325They charge that notice was not given to Lambden & Byrnes as required by Art. 210 of the Constitution. The defendants pleaded, first, as an exception, “the prescription of three years in bar of plaintiff’s right to bring this action to invalidate a tax title under which defendants hold possession in good faith.”
They next answered by a general denial, and pleaded the prescription of five years against all the alleged informalities charged in the petition.
Judgment was rendered in the District Court against the defendants, and in favor of the plaintiffs, in Conformity to their prayer, and the defendants appealed.
The evidence establishes that a large part of the property assessed to Lambden and a large part of that assessed to Byrnes belonged not to them, but to other persons; that a part of that assessed to Lambden was in another parish, and a portion was entirely separate from the other lands and many miles away.
The witnesses testity: “ That whilst Byrnes was assessed on 2078 acres the description of the land per official survey shows only 940 belonging to him plus 300 acres belonging to other parties; the whole amounting to 1240 acres instead of 2078.” We do not think plaintiffs have shown want of notice to the former owners. The sales under the assessments having been made in block, and following the assessments, the question submitted to us is whether the former owners were divested of their title or not, and whether the defendant is protected and secured by the prescriptions set up.
There can be no question as to the assessments made having been wrongly made. The assessor has no legal right to include in one assessment and under one valuation properties belonging to different persons (Persons vs. O’Neal, 32 An. 228; Workingmen’s Bank vs. Lannes, 30 An. 871) and the State, through its officers, had no right to sell together properties of different individuals assessed in that manner.
In suits between private individuals conducted under ordinary proceedings, where the rules of proceedings are far less rigorous than in tax proceedings, it has been on several occasions held that the property of one person could not be sold confusedly with that of another where there is no privity of estate between the parties. See Mavor vs. Armant, 14 An. 178, and Savage vs. Williams, 15 An. 252.
*326The property of one person can not legally be sold to pay the debt of another, even though through the sale a debt of his own may be paid, and the tax collector was without power or authority'to do so. We are of the opinion that the prescriptions pleaded do not apply to this case.
For the reasons assigned it is hereby ordered, adjudged and decreed that the judgment of the District Court be and the same is hereby affirmed.